Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Charles Addo Yobo, M.D., DATE: March 9, 1995
Petitioner,

Docket No. C-94~-423
Decision No. CR361

-v-

The Inspector General.

DECISION

By letter dated June 27, 1994, Charles Addo Yobo, M.D.,
Petitioner herein, was notified by the Inspector General
(I.G.), United States Department of Health & Human
Services (HHS), that it had been decided to exclude him
for a period of five years from participation in the
Medicare, Medicaid, Maternal and Child Health Services
Block Grant and Block Grants to States for Social
Services programs for a period of five years.' The I.G.
asserted that an exclusion of at least five years is
mandated by sections 1128(a)(1) and 1128(c)(3)(B) of the
Social Security Act (the Act) because Petitioner had been
convicted of a criminal offense related to the delivery
of an item or service under Medicaid.

Petitioner filed a timely request for review of the
I.G.'s action. The I.G. moved for summary disposition.

Because I have determined that there are no material
factual issues in dispute, and that the only matters to
be decided are the legal significance of the undisputed
facts, I have decided the case on the basis of the
parties' written submissions.’

!' In this decision, unless the context indicates
otherwise, I refer to all programs from which Petitioner
has been excluded, other than Medicare, as "Medicaid."

2 The I.G. submitted a brief which I cite as

"I.G. Br. at (page)," and five exhibits which I cite as
"I.G. Ex. (number) at (page)." Petitioner did not file a
response to the I.G.'s brief. Since Petitioner did not
(continued...)
2

I conclude that Petitioner is subject to the minimum
mandatory exclusion provisions of sections 1128(a)(1) and
1128(c)(3)(B) of the Act, and affirm the I.G.'s
determination to exclude Petitioner from participation in
Medicare and Medicaid for a period of five years.

APPLICABLE LAW

Sections 1128(a) (1) and 1128(c) (3) (B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs, for a period of at least
five years. The I.G. has the authority to extend the
length of a mandatory exclusion if any of the aggravating
factors listed at 42 C.F.R. § 1001.102(b) (1992) are
present. Only if the aggravating factors are found to be
present, and an exclusion for longer than five years is
justified, may the I.G. also consider the mitigating
factors at 42 C.F.R. § 1001.102(c) to reduce the
exclusion. The mandatory exclusion may not be reduced to
less than five years. 42 C.F.R. § 1001.102(c).

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant to this case, Petitioner
was a physician, licensed by the State of New York. I.G.
Ex. 1 at 5.

2. Petitioner was indicted by a grand jury of the United
States District Court, Southern District of New York (the
court), for conspiracy, mail fraud, racketeering, and
money laundering. I.G. Ex. 1

3. The indictment charged that Petitioner participated
in an unlawful plan in which he billed Medicaid for
unwarranted diagnostic tests and examinations performed
on Medicaid patients. The indictment charged also that
Petitioner authorized physicians' assistants to write
prescriptions for drugs which were medically unnecessary
and billed the cost of the drugs to Medicaid. IG. Ex. 1.

4. Petitioner was charged by Superseding Information
with conspiracy to commit Medicaid fraud and mail fraud.
I.G. Ex. 3.

2(...continued)
object to the exhibits offered by the I.G., I admit into
evidence I.G. Ex. 1-5. Petitioner stated his position in
his Request for a Hearing which I cite as "P. Hear.
Req."
3

5. On May 14, 1993, pursuant to a plea agreement,
Petitioner pled guilty to the charges of mail fraud
(i.e., using the mails to receive Medicaid checks
obtained through fraud), conspiracy to commit mail fraud
and Medicaid fraud. I.G. Ex. 3 at 1; I.G. Ex. 5 at 2.

6. The court dismissed the remaining counts of the
indictment. Ex. 4.

7. The court entered judgment against Petitioner for
mail fraud and conspiracy to commit mail fraud and
Medicaid fraud. I.G. Ex. 3; Ex. 4.

8. The court sentenced Petitioner to imprisonment for a
period of one year and one day, and required him to make
restitution to New York State in the amount of
$1,500,000. I.G. Ex. 4.

9. Petitioner cooperated with the government in its
investigation into abuse of the Medicaid program. I.G.
Ex. 37 I.G. Ex. 5 at 2.

10. Petitioner's guilty plea, and the court's acceptance
of that plea, constitutes a conviction, within the
meaning of sections 1128(a)(1) and 1128(i)(3) of the Act.
FFCL 4-7.

11. Petitioner was convicted of a criminal offense
related to the delivery of a health care item or service
under Medicaid, within the meaning of section 1128(a) (1)
of the Act. FFCL 4, 6, 9.

12. Even if mitigating factors are present, the law
requires that an exclusion imposed pursuant to section
1128(a) (1) and 1128(c)(3)(B) must be for at least five
years. 42 C.F.R. § 1001.102.

13. The I.G. properly excluded Petitioner, pursuant to
section 1128(a)(1) of the Act, for a period of five years
as required by the minimum mandatory exclusion provision
of section 1128(c)(3)(B) of the Act.

14. Neither the I.G. nor an administrative law judge
(ALJ) has the authority to reduce a five-year minimum
exclusion mandated by sections 1128(a)(1) and
1128(c)(3)(B) of the Act.

PETITIONER'S ARGUMENT

Petitioner asserts that, in light of his cooperation with
the government, a five-year exclusion is excessive.
4

DISCUSSION
Petitioner's mandatory exclusion may not be reduced to

less than five years.

An individual or entity must be excluded from
participation in Medicare and Medicaid pursuant to
section 1128(a)(1) when two elements are present: (1) the
individual or entity has been "convicted" of a criminal
offense, within the meaning of section 1128(i) of the
Act; (2) the criminal offense leading to the conviction
is related to the delivery of an item or service under
Medicare or Medicaid. In the present case, Petitioner
admits that he was "convicted" of a criminal offense,
within the meaning of section 1128(i)(3) of the Act.
Section 1128(i)(3) states that "an individual is
considered to have been ‘convicted' of a criminal offense
-- when a plea of guilty or nolo contendere by the
individual or entity has been accepted by a Federal,
State or local court." Petitioner pled guilty to mail
fraud, and conspiracy to commit mail fraud and Medicaid
fraud, and the court accepted his guilty plea.’ I.G. Ex.
3; I.G. Ex. 4.

Petitioner also does not contest the I.G.'s determination
that he was convicted of a criminal offense related to
the delivery of a health care item or service. It is
well-established in Departmental Appeals Board (DAB)
decisions that filing false Medicare or Medicaid claims
relates to the delivery of items or services under such
programs and constitutes clear program-related
misconduct, sufficient to mandate exclusion.

Greene, DAB CR19 (1989), aff'd, DAB 1078 (1989), aff'd
sub nom. Greene v. Sullivan, 731 F. Supp. 835, 838 (E.D.
Tenn. 1990). Here, Petitioner conspired to commit
Medicaid fraud, and his mail fraud and conspiracy to
commit mail fraud offenses were related to the delivery
of an item or service under Medicaid, because his
conviction was for "billing the cost of ...

3 The I.G. submitted a judgment of conviction to
prove that Petitioner's guilty plea for mail fraud had
been accepted by the court. See I.G. Ex. 4. The I.G.
did not, however, submit any court documents to
demonstrate that the court accepted Petitioner's guilty
plea for conspiracy to commit mail fraud and conspiracy
to commit Medicaid fraud. In any event, since Petitioner
did not contest the I.G.'s assertion that the court
accepted Petitioner's guilty plea for the two conspiracy
charges, I accept this assertion as true. Thus, I find
on the basis of the I.G.'s uncontested assertion that
Petitioner was convicted of conspiracy to commit Medicaid
fraud and mail fraud, within the meaning of section
1128(i) (3) of the Act.
5

unnecessary drugs to the Medicaid program." I.G. Ex. 1.
I find, therefore, that the offenses underlying
Petitioner's conviction constitute criminal fraud related
to the delivery of Medicaid services.

Petitioner's only argument is that his cooperation with
the government was substantial, and, therefore, his five-
year exclusion is excessive and unjust. The I.G. does
not dispute that Petitioner cooperated with federal
officials in the prosecution of his co-defendants. Nor
does the I.G. dispute that, under applicable regulations,
such cooperation would be considered a mitigating factor,
if the exclusion was for more than five years. In fact,
the I.G. did consider Petitioner's cooperation as
mitigating, to the extent that a five-year exclusion was
imposed, even though Petitioner's offense involved
several aggravating factors. June 27, 1994 Notice of
Exclusion.

As stated above, however, mandatory exclusions may not be
for less than five years. 42 C.F.R. § 1001.102. An ALJ
may not consider mitigating factors such as cooperation
when only the mandatory minimum period of exclusion has
been imposed. Doi . , DAB CR310 (1994).
Neither the I.G. nor the ALJ is authorized to reduce the
five-year mandatory minimum exclusion. Stan .
Guberman, D.C., DAB CR111 (1990); uu WwW. ¢ ,
DAB 1198 (1990). Thus, Petitioner's exclusion may not be
reduced.

CONCLUSION

Sections 1128(a)(2) and 1128(c)(3)(B) of the Act require
that Petitioner be excluded from the Medicare and
Medicaid programs for a period of at least five years,
due to his conviction of a criminal offense related to
the delivery of an item or service under Medicaid.

Neither the I.G. nor the judge is authorized to reduce
the five-year minimum mandatory period of exclusion.
Accordingly, the five-year exclusion is sustained.

/s/

Joseph K. Riotto
Administrative Law Judge
